Citation Nr: 1519767	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  14-38 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death (COD).

2.  Entitlement to special monthly compensation (SMC) at the housebound rate, for the purpose of accrued benefits.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had verified active duty service from March 1975 to April 1977.  He died in March 2014.  The appellant is his surviving spouse.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service connected for chronic depressed schizoaffective disorder (psychiatric disability), 100 percent disabling; for a well-healed scar, residual of an appendectomy/laparoscopy, 10 percent disabling; for resection of the small intestine, 0 percent disabling; and for multiple burn scars, faint, of both thighs, 0 percent disabling.

2.  The Veteran, who had been receiving a 100 percent rating for his psychiatric disability since May 2008, died in March 2014 at the age of 61; the death certificate reveals that he died of colon cancer due to metastatic liver cancer, with acute kidney injury.  

3.  The evidence is at least in equipoise as to whether the Veteran's service-connected psychiatric disability contributed substantially or materially to his death from metastatic colon and liver cancer.

4.  There is insufficient evidence that the Veteran was permanently housebound prior to his death due to service-connected disability.




CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt, the Veteran's service-connected psychiatric disability contributed to his death from metastatic colon and liver cancer.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).  

2.  The criteria for SMC based upon the Veteran's being housebound, for the purpose of accrued benefits, have not been met.  38 U.S.C.A. §§ 5107(b), 1114 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350(b), 3.351, 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the SMC issue on appeal.  As the COD issue is being granted in full, no additional action related to the VCAA is needed.

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the appellant a letter, as the payee for the Veteran, in January 2014, prior to adjudication, which informed her of the requirements needed to establish entitlement to SMC based on housebound status.  In compliance with the duty to notify, the appellant was informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the January 2014 letter informed the appellant what evidence and information she was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims file after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA aid and attendance evaluation was conducted in February 2014.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2014 VA evaluation obtained in this case is adequate, as it includes a discussion of the Veteran's relevant symptomatology and how it affected his ability to function.  There is adequate medical evidence of record to make a determination on the SMC issue in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination relevant to the SMC issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The appellant has been given ample opportunity to present evidence and argument in support of her claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the appellant has had a meaningful opportunity to participate in the development of the claim for entitlement to SMC, for the purpose of accrued benefits.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Service Connection for Cause of Death

The appellant is seeking service connection for the cause of the Veteran's death, as she believes that his service-connected psychiatric disability materially contributed to his death from metastatic colon and liver cancer.

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  See 38 C.F.R. § 3.312(c)(4). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

According to the Veteran's death certificate, he died in March 2014 of colon cancer due to metastatic liver cancer, with acute kidney injury.  At the time of the Veteran's death, he was receiving a 100 percent rating for a psychiatric disability and was receiving SMC based on the need for the aid and attendance of another person.    

The Veteran's service treatment records do not contain any complaints or findings indicative of colon or liver cancer or kidney disease.  

A January 2014 VA treatment report reveals that the Veteran was under treatment for advanced metastatic colon cancer with advanced metastatic liver disease.  He was unemployed and receiving home hospice care.  His condition was expected to worsen as his disease continued to progress.

According to a February 2014 VA Aid and Attendance evaluation, the Veteran's psychiatric condition required the care and assistance of another person on a regular basis and, therefore, he was in need of aid and attendance due to his psychiatric condition and physical impairment.

According to a September 2014 statement from C. E. Mora Quesada, M.D., the Veteran suffered multiple body traumas and had mental disorders during service.  In 2010, he had colon adenocarcinoma and underwent surgical treatment with poor improvement of symptoms and very poor compliance due to his psychiatric disability.  He died in March 2014 of colon adenocarcinoma with liver metastasis and acute kidney injury.  Dr. Quesada opined that the Veteran suffered multiple body traumas, neoplasics, and severe psychiatric disability that were more probable than not secondary to his military service.

The above evidence includes the February 2014 VA finding that the Veteran's psychiatric condition required the care and assistance of another person on a regular basis and the September 2014 private medical opinion in favor of the claim from Dr. Mora Quesada.  The February and September 2014 findings show the severity of the Veteran's psychiatric disability.  The September 2014 opinion indicates that the Veteran's service-connected psychiatric disability, for which he was assigned a 100 percent rating, was severe enough to affect his treatment for metastatic cancer, essentially contributing to an acceleration of his death from colon adenocarcinoma with liver metastasis and acute kidney injury.  There is no medical opinion against the claim.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence reasonably shows that 
service-connected psychiatric disability contributed substantially or materially to the cause of the Veteran's death from colon adenocarcinoma with liver metastasis and acute kidney injury.  

By extending the benefit of the doubt to the appellant, as required by law, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.




SMC

The appellant is also seeking SMC at the housebound rate on an accrued basis.  The Veteran was granted SMC based on the need for the aid and attendance of another person by rating decision in February 2014, effective July 24, 2013.

SMC  is payable at the housebound rate where the Veteran has a single 
service-connected disability rated as 100 percent and, in addition: (1) has a 
service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  The requirement of "permanently housebound" will be considered to have been met when the Veteran is substantially confined to his house or immediate premises due to service-connected disability that is reasonable certain to remain throughout the veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2014).  

As noted above, at the time of his death, the Veteran was service connected for chronic depressed schizoaffective disorder (psychiatric disability), 100 percent disabling; for a well-healed scar, residual of an appendectomy/laparoscopy, 10 percent disabling; for resection of the small intestine, 0 percent disabling; and for multiple burn scars, faint, of both thighs, 0 percent disabling.  

In January 2014, the Veteran was under treatment for advanced metastatic colon cancer with advanced metastatic liver disease, for which he was receiving home hospice care.  

According to the February 2014 VA Aid and Attendance evaluation, the Veteran was in need of the aid and attendance of another person due to his psychiatric condition and physical impairment but the evaluation does not indicate whether he was housebound or not.
According to a September 2014 statement from C. E. Mora Quesada, M.D., the Veteran suffered multiple body traumas and had mental disorders during service.  In 2010, he had colon adenocarcinoma and underwent surgical treatment with poor improvement of symptoms and very poor compliance due to his psychiatric disability.  He died in March 2014 of colon adenocarcinoma with liver metastasis and acute kidney injury.  Dr. Quesada opined that the Veteran suffered multiple body traumas, neoplasics, and severe psychiatric disability that were more probable than not secondary to his military service.

Because the Veteran did not have an additional service-connected disability, other than his psychiatric disability, rated as at least 60 percent disabling, he would not have been eligible for the housebound rate on that basis.  While the above medical findings reveal that the Veteran's service-connected psychiatric disability, for which he had been assigned a 100 percent rating since May 6, 2008, caused significant functional impairment, warranting the grant of SMC based on the need for the regular aid and assistance of another person, the evidence does not show that the Veteran was permanently housebound as a result of service-connected disability, meaning that he was substantially confined to his house or immediate premises due to service-connected disability that is reasonable certain to remain throughout the veteran's lifetime.   

Therefore, the appellant is not entitled to SMC, for the purpose of accrued benefits, based on the Veteran's being housebound.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to SMC at the housebound rate, for the purpose of accrued benefits, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


